Citation Nr: 0104717	
Decision Date: 02/15/01    Archive Date: 02/20/01	

DOCKET NO.  99-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 24, 
1997, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  


REMAND

In a rating decision dated November 6, 1996, the RO granted 
service connection and a 50 percent evaluation for PTSD 
(PTSD), the veteran's only service-connected disability, 
effective from August 28, 1991, the date of receipt of the 
veteran's original claim.

In a letter dated November 8, 1996, the veteran stated the 
following:  "Let it be known that I agree fully with the 50% 
Disability rating on PTSD that I have received verbally with 
the letter confirming same to follow.  This will settle my 
denial appeal that went to Washington."

On December 5, 1996, the veteran sustained injuries in a 
motor vehicle accident that resulted in amputation of his 
left lower extremity above the knee.

On January 24, 1997, the veteran's claim for an increased 
evaluation for PTSD and for a total disability rating based 
upon individual unemployability was received.  The veteran 
asserts that his PTSD first rendered him unemployable as of 
April 1993 when he was hospitalized for PTSD; and that he was 
found to be entitled to disability benefits by the Social 
Security Administration (SSA) solely on the basis of his PTSD 
beginning in 1994.

The veteran thereafter submitted copies of letters he wrote 
in October 1995 and December 1995 regarding his employment 
with Argon.  In the October 1995 letter which was addressed 
to the SSA, the veteran reported that his 9-month trial work 
with Argon was not going well and that it did not look as if 
he was going to have the ability to perform substantial 
gainful work due to his PTSD.  In a letter dated in December 
1995 he informed Argon that he was terminating his employment 
effective January 5, 1996.  He stated in a letter to Argon 
that the reason for his termination was his medical inability 
to handle minor everyday stress due to his PTSD.  He reported 
that his PTSD had continually gotten worse due to the 
everyday stress associated with his working for Argon.

In July 1997 the RO wrote to the SSA requesting all medical 
records used in the disability determination made by the SSA 
for the veteran.  

Following examinations of the veteran for disability 
evaluation purposes in October 1997, the RO, in a rating 
decision of November 1997, granted a 70 percent evaluation 
for the veteran's PTSD, as well as entitlement to a total 
disability rating based upon individual unemployability, with 
each effective from January 24, 1997, the date of receipt of 
the veteran's respective claims.  

During the course of a videoconference hearing before a 
member of the Board in May 2000, the veteran's accredited 
representative stated that, as of April 1993, the veteran 
was, in fact, incapable of substantially gainful employment 
due to his service-connected PTSD.  He additionally commented 
that, while the veteran had, in fact, last worked in January 
1996, that job lasted "only eight months," and, accordingly, 
did not represent "gainful employment."  When questioned, the 
veteran stated that his Social Security benefits "first 
started coming in early 1995," and "went back to summer or 
fall of 1994, somewhere in that area."  According to the 
veteran, his Social Security benefits were "totally on combat 
PTSD or PTSD based on combat in Vietnam."

While the veteran initially stated that he "fully agreed" 
with the 50 percent evaluation assigned for his service-
connected PTSD by the November 1996 rating decision, in the 
statement received in January 1997 (within the one year 
period for initiating an appeal of the November 1996 
decision), the veteran stated as follows:  "I feel my 
condition is worse then (sic) the 50% rating allowed.  I am 
going to weekly clinic & am unable to maintain employment."  

The provisions of 38 U.S.C.A. § 7105 provide as follows in 
pertinent part: 

(a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section. . . .

(b)(1)  . . . notice of disagreement 
(NOD) shall be filed within one year from 
the date of mailing of notice of the 
result of initial review or 
determination.  Such notice, and appeals, 
must be in writing and be filed with the 
activity which entered the determination 
with which disagreement is expressed. . . 
.

(2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant. . . . 

(c)  If no NOD is filed in accordance 
with this chapter within the prescribed 
period, the action or determination shall 
become final and the claim will not 
thereafter be reopened or allowed, except 
as may otherwise be provided by 
regulations not inconsistent with this 
title. 

(d)(1)  Where the claimant . . . , within 
the time specified in this chapter, files 
a NOD with the decision of the agency of 
original jurisdiction, such agency will 
take such development or review action as 
it deems proper under the provisions of 
regulations not inconsistent with this 
title.  If such action does not resolve 
the disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case 
(SOC). . . .

VA has promulgated the following regulation implementing 38 
U.S.C.A. § 7105:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a NOD.  
While special wording is not required, 
the NOD must be in terms which can be 
reasonably construed as disagreement with 
that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified. . 
. .

38 C.F.R. § 20.201 (emphasis added).

In Gallegos v. Gober, 14 Vet. App. 50, 55 (2000), the United 
States Court of Appeals for Veterans Claims (Court) cited 
Tomlin v. Brown, 5 Vet. App. 355 (1993), and stated as 
follows:

. . . Tomlin required only that the NOD 
be timely filed with the RO and express 
disagreement by seeking a higher rating 
(thereby implying dissatisfaction with 
the lower rating assigned by the RO), be 
filed by or for the claimant, and be "in 
writing".  It did not require -- or even 
refer to -- an expression of a desire for 
appellate review, or a reasonable 
implication of such a desire, as the 
regulation appears to call for. . . .  
The Court in Tomlin thus, by implication, 
read out of the regulation any added 
requirement of an expression of a desire 
for appellate review; indeed, as we noted 
above, the Court made no reference to 
that part of the regulation although it 
quoted the other decisive portions of it.  
Tomlin, 5 Vet. App. at 357. 

Gallegos, 14 Vet. App. at 55 (italics added).  The Court in 
Gallegos invalidated 38 C.F.R. § 20.201 to the extent that it 
added a requirement of an expression of a desire for review 
by the Board.  The Board finds that pursuant to the Court's 
holding in Gallegos, the veteran's January 1997 statement 
indicates the veteran's disagreement with the November 1996 
rating decision to the extent that it assigned a 50 percent 
rating for his PTSD.  Thus, the veteran's statement received 
on January 24, 1997, fulfilled the five elements of an NOD 
set out at 38 U.S.C.A. § 7105:  It (1) express disagreement 
by seeking a higher rating (thereby implying dissatisfaction 
with the lower rating assigned by the RO), (2) was in 
writing, (3) was filed with the RO, (4) was filed within one 
year after the date of mailing of notice of the result of the 
RO decision, and (5) was filed by the claimant.  See 38 
U.S.C.A. § 7105.  

The RO has not issued a Statement of the Case (SOC) which 
addressed the issue of the veteran's entitlement to a rating 
in excess of 50 percent for the period prior to January 24, 
1997.  The Court has held that the RO's failure to issue an 
SOC is a procedural defect requiring Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Manlicon v. 
West, 12 Vet. App. 238 (1999) (in circumstances where a NOD 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued).  Further, 38 C.F.R. § 19.9 provides for the 
Board's Remand for correction of a procedural defect.  See 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92.   Additionally, the veteran and his 
representative must be notified that they have sixty days 
from the date of mailing of the SOC within which to submit a 
substantive appeal with respect to the issue addressed 
therein.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

As noted above, the veteran asserts that he was found to be 
disabled solely because of his service-connected PTSD by the 
SSA as of sometime in 1994.  In July 1997 the RO wrote to the 
SSA requesting all medical records used in the disability 
determination made by the SSA for the veteran.  It does not 
appear that a response was received from the SSA.  Another 
effort should be made to obtain not only the medical records 
used by the SSA, but also copies of determinations made by 
this agency regarding the veteran claim for SSA benefits.

Inasmuch as the issue of the veteran's entitlement to a 
rating in excess of 50 percent prior to January 24, 1997, is 
deemed to be "inextricably intertwined" with the issue of 
entitlement to an earlier effective date for the award of a 
TDIU rating, the Board will defer any decision as to this 
issue pending completion of the development requested below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  By this remand, the RO will have an 
opportunity to consider whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to all VBA Fast Letters regarding 
the Veterans Claims Assistance Act, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 
50 percent for PTSD prior to January 24, 
1997.  The RO's adjudication should 
reflect consideration of the concept of 
"staged ratings," pursuant to 
Fenderson, supra.  If this issue remains 
denied, the appellant and the appellant's 
representative should be provided with a 
SOC.  The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.   Additionally, the veteran and 
his attorney should be notified that they 
have sixty days from the date of mailing 
of SOC within which to submit a 
substantive appeal with respect to the 
issue addressed therein.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.

4.  The RO should then readjudicate the 
issue of entitlement to an effective date 
earlier than January 24, 1997, for the 
award of a TDIU rating.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




